               1 HANSON BRIDGETT LLP
                 NEAL L. WOLF, SBN 202129
               2 nwolf@hansonbridgett.com
                 ANTHONY J. DUTRA, SBN 277706
               3 adutra@hansonbridgett.com
                 425 Market Street, 26th Floor
               4 San Francisco, California 94105
                 Telephone: (415) 777-3200
               5 Facsimile:  (415) 541-9366

               6 Proposed Attorneys for Debtor and Debtor in
                 Possession
               7

               8                        UNITED STATES BANKRUPTCY COURT
               9              NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
              10

              11 In re                                         Case No. 21-40363

              12 CALIFORNIA-NEVADA METHODIST                   Chapter 11
                 HOMES,
              13                                               DECLARATION OF STEVEN A.
                           Debtor.                             NERGER IN SUPPORT OF “FIRST DAY
              14                                               MOTIONS”
              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28

             Case: 21-40363   Doc# 14   Filed: 03/16/21   Entered: 03/16/21 17:00:53   Page 1 of 24
17350755.3                      DECLARATION OF STEVEN A. NERGER ISO “FIRST DAY MOTIONS”
               1          I, Steven A. Nerger, hereby declare as follows:

               2          1.    I am an adult and am competent to make this Declaration.

               3          2.    I am a partner in the firm of Silverman Consulting, a management and

               4 restructuring consulting firm that is based in Skokie, Illinois. I am a registered Certified

               5 Public Accountant and have been with the firm of Silverman Consulting for over 32 years,

               6 since 1988. Before joining Silverman Consulting, I spent six years with the firm of Arthur

               7 Andersen & Company.

               8          3.    In my three-plus decades of experience in this industry, I have provided a full

               9 range of crisis management services to distressed companies throughout the country,
              10 including but not limited to interim management and debtor advisory work, and bankruptcy

              11 preparation and management. I have also served as chief restructuring officer in a number

              12 of complex transactions including, among others, an indoor water park resort, a supplier of

              13 publications for the business and visitor industry and an international supplier of flower

              14 bulbs.

              15          4.    I am the Chief Restructuring Officer of California-Nevada Methodist Homes,
              16 a California non-profit corporation (the “Debtor” or "CNMH").

              17          5.    I have served as the Debtor’s Chief Restructuring Officer since February 23,
              18 2021. Since that date, I have worked diligently to become familiar with the Debtor’s history,

              19 structure, business, day-to-day operations, and financial affairs.

              20          6.    Except as otherwise indicated, the statements that I make in this Declaration
              21 are based upon (a) my personal knowledge of the Debtor’s history, structure, business,

              22 day-to-day operations, and financial affairs, (b) information that I have learned from a

              23 review of relevant documents and records, and/or (c) information that was supplied to me

              24 by other members of the Debtor’s management team.

              25          7.    I have been authorized to make and submit this Declaration on behalf of the
              26 Debtor.

              27          8.    If I am called to testify in this Chapter 11 Case, I could and would testify
              28 competently to the matters set forth in this Declaration.

             Case: 21-40363    Doc# 14    Filed: 03/16/21   Entered: 03/16/21 17:00:53     Page 2 of 24
17350755.3                        DECLARATION OF STEVEN A. NERGER ISO “FIRST DAY MOTIONS”
               1                                          BACKGROUND

               2
                            9.    CNMH is a not-for-profit corporation that operates two continuing care
               3
                   retirement communities (a “CCRC Facility”, and collectively, the “CCRC Facilities”). One
               4
                   of the CCRCs, known as Lake Park, is located in Oakland, California. The other CCRC,
               5
                   known as Forest Hill, is located in Pacific Grove, California. Lake Park has 155 residents.
               6
                   Forest Hill has 70 residents.
               7
                            10.   CNMH has a total of 223 employees. Lake Park has 117 employees. Forest
               8
                   Hill has 90 employees. The corporate office, located in Oakland, has 16 employees.
               9
                            11.   A number of the Lake Park employees are members of the SEIU Local 2015
              10
                   union.
              11
                            12.   CNMH has been in business for close to 70 years, since 1954.
              12
                            13.   A CCRC is a community that offers multiple levels of care (a "continuum of
              13
                   care") on a single campus. It is designed to allow residents to stay in essentially the same
              14
                   place, among the same neighbors and friends, as their health changes and need for
              15
                   assistance grows.        A CCRC, such as CNMH, offers four levels of care including
              16
                   independent living, assisted living, memory care, and skilled nursing and rehabilitation.
              17
                            14.   CNMH is understandably subject to multiple tiers of government regulation
              18
                   and oversight. Its "regulators" include, without limitation, the California Department of
              19
                   Social Services ("DSS"), the Office of Statewide Health Planning and Development of the
              20
                   State of California (“Cal-Mortgage”), and the California Health Facilities Financing
              21
                   Authority (the “Authority”).
              22
                            15.   In recent years, CNMH has faced a growing number of financial challenges.
              23
                   These challenges have resulted from, among other contributing factors, changing attitudes
              24
                   of seniors towards institutional care, the difficulty that smaller CCRCs like CNMH have in
              25
                   achieving "economies of scale" from purchasing and pricing standpoints, direct competition
              26
                   from nearby communities, and the devastating impact of the COVID-19 pandemic.
              27
                            16.   These challenges have directly led to the commencement of this Chapter 11
              28

             Case: 21-40363       Doc# 14    Filed: 03/16/21      -2- 03/16/21 17:00:53
                                                               Entered:                    Page 3 of 24
17350755.3                          DECLARATION OF STEVEN A. NERGER ISO “FIRST DAY MOTIONS”
               1 Case.

               2                                    FIRST DAY MOTIONS
               3
                         MOTION OF DEBTOR FOR ENTRY OF INTERIM AND FINAL ORDERS (I)
               4
                        AUTHORIZING USE OF CASH COLLATERAL; (II) GRANTING ADEQUATE
               5
                                  PROTECTION; AND (III) SCHEDULING FINAL HEARING
               6

               7         17.    On or about October 1, 2015, the Authority, a public instrumentality of the

               8 State of California, issued $32,920.000 in revenue bonds (the “Bonds”) at the request of

               9 the Debtor. In connection with the issuance of the Bonds, the Authority entered into an
              10 Indenture Agreement with Wilmington Trust, National Association (“Wilmington”), under

              11 which Wilmington became the indenture trustee for the Bonds and representative of the

              12 bondholders.

              13         18.    Also on or about October 1, 2015 the Debtor and various counterparties
              14 entered into a series of related transactions in connection with the issuance of the Bonds.

              15 First, the Authority and Debtor entered into a Loan Agreement under which the Authority

              16 agreed to lend the proceeds from the sale of the Bonds to the Debtor, and in return Debtor

              17 agreed to make payments to Wilmington for the payment of interest and repayment of

              18 principal to the holders of the Bonds. Second, the Debtor, the Authority, and Cal-Mortgage,

              19 a separate instrumentality of the State of California, entered into a “Contract of Insurance”

              20 whereby Cal-Mortgage agreed to insure Debtor’s repayment of the Bonds. Fourth, the

              21 Debtor executed two separate deeds of trust (the “Deeds of Trust”), under which it agreed

              22 to give Cal-Mortgage and the Authority a security interest in Debtor’s two CCRC Facilities

              23 and other collateral (collectively, the “Collateral”), including, among other things, “[a]ll

              24 accounts, accounts receivable and other rights to payment of money now owned or

              25 hereafter acquired” by the Debtor, including “deposit accounts.” Fifth, the Authority

              26 assigned its rights under the Loan Agreement, the Contract of Insurance, and the Deeds

              27 of Trust to Wilmington. Sixth, Debtor, Cal-Mortgage, and Wilmington entered into a Deposit

              28 Account Control Agreement with respect to Debtor’s bank accounts. And Seventh, Cal-

             Case: 21-40363    Doc# 14    Filed: 03/16/21      -3- 03/16/21 17:00:53
                                                            Entered:                      Page 4 of 24
17350755.3                        DECLARATION OF STEVEN A. NERGER ISO “FIRST DAY MOTIONS”
               1 Mortgage and Wilmington filed a UCC-1 financing statement noting of record their security

               2 interest in the Collateral.

               3         19.    The net effect of these interrelated transactions is that (1) the Debtor

               4 borrowed $32,920,000 in proceeds from the issuance of the Bonds (the “Bond Debt”); (2)

               5 Debtor agreed to repay the $32,920,000 Bond Debt together with interest to Wilmington;

               6 (3) Cal-Mortgage agreed to guarantee Debtor’s repayment of the Bond Debt to Wilmington;

               7 and (4) Debtor granted a security interest in its cash to Cal-Mortgage and to Wilmington to

               8 secure Debtor’s repayment of the Bond Debt.

               9         20.    The Bonds currently accrue interest at an annual interest rate of 5%. Interest
              10 is paid to the holders of the Bonds semi-annually on January 1 and July 1 of each year. A

              11 portion of the Bonds mature annually on July 1 of each year until 2026, and thereafter a

              12 portion of the Bonds matures on July 1 in 2030, 2035, and 2045. The principal amount that

              13 matures on July 1, 2021 is $630,000. Based on the current outstanding principal balance

              14 of $30,225,000, the semiannual interest payment for the Bonds on July 1, 2021 will be

              15 $755,625. Pursuant to the terms of the Loan Agreement, the Debtor is responsible for

              16 making monthly payments to Wilmington sufficient to cover 1/6 of the upcoming semi-

              17 annual interest payment and 1/12 of the principal balance scheduled to mature on the

              18 following maturity date. The Debtor has not made monthly payments on the Bond Debt

              19 since February 2020. As a result, Wilmington has drawn down on a reserve fund

              20 established when the Bonds were issued (the “Bond Reserve Fund”). The balance of the

              21 Bond Reserve Fund as of February 28, 2021 was $785,120.80, meaning that the Bond

              22 Reserve Fund is sufficient to cover the semi-annual interest payment on July 1, 2021 and

              23 a portion of the principal balance that will mature on July 1, 2021, but the Bond Reserve

              24 Fund is insufficient to cover approximately $600,000 of the principal repayment due on July

              25 1, 2021.

              26         21.    I believe, absent the immediate and continued use of cash collateral, the
              27 Debtor will be unable to operate its business during the Chapter 11 Case, irreparably

              28 harming the Debtor’s residents, creditors, and other parties in interest. If the Debtor is

             Case: 21-40363    Doc# 14    Filed: 03/16/21      -4- 03/16/21 17:00:53
                                                            Entered:                      Page 5 of 24
17350755.3                        DECLARATION OF STEVEN A. NERGER ISO “FIRST DAY MOTIONS”
               1 unable, on a consistent basis, to maintain its business and demonstrate financial stability

               2 to existing and future residents, the Debtor will lose existing residents, key employees, and

               3 vendors, will be unable to attract new residents and will ultimately be forced to cease

               4 operations. This will cause harm to the Debtor, but also to its residents who expect a

               5 continuum of quality care, potentially leaving residents without food, medical supplies,

               6 proper medical care, and other services they require. Therefore, the Debtor’s immediate

               7 access to cash collateral is necessary to preserve and maximize the value for the benefit

               8 of all parties in interest. Thus, the use of cash collateral is essential to Debtor’s continued

               9 ability to operate, maintain the value of its assets and properly care for its residents until
              10 consummation of a plan.

              11         22.    The Debtor has an immediate and critical need to use cash collateral in

              12 accordance with the 13-week budget (“Budget”) which is attached to this Declaration as

              13 Exhibit 1. I have carefully overseen the preparation of this Budget and believe it to be

              14 reasonable, conservative, and appropriate.        The Budget covers, among other items,

              15 employee wages and salaries, employee benefits, utilities, taxes, pharmacy items, food,

              16 and payments to vendors who in the judgment of the Debtor’s management, provide the

              17 essential goods and services needed to operate and maintain the Debtor's business. In

              18 addition, the Debtor requires the use of cash collateral to retain and pay costs of

              19 professionals, consultants and advisors who will enable the Debtor to reorganize the

              20 Debtor or, if appropriate, market the Debtor for potential sale, in a manner that maximizes

              21 value for the Debtor’s estate and its creditors, as may be approved by the Court. Taken

              22 together, the services provided by all of the foregoing parties and other entities are critical

              23 to the preservation of the Debtor’s business and asset value.

              24         MOTION OF DEBTOR FOR ENTRY OF INTERIM AND FINAL ORDERS (I)
              25       AUTHORIZING CONTINUED USE OF THE DEBTOR’S CASH MANAGEMENT
              26   SYSTEM AND BUSINESS FORMS; (II) WAIVING CERTAIN REQUIREMENTS OF THE
              27           UNITED STATES TRUSTEE; AND (III) GRANTING RELATED RELIEF
              28         23.    In the ordinary course of business, the Debtor maintains an integrated,

             Case: 21-40363    Doc# 14     Filed: 03/16/21      -5- 03/16/21 17:00:53
                                                             Entered:                       Page 6 of 24
17350755.3                        DECLARATION OF STEVEN A. NERGER ISO “FIRST DAY MOTIONS”
               1 centralized cash management system (the “Cash Management System”) to collect,

               2 transfer, manage and disburse funds that the Debtor has borrowed, generated, and/or used

               3 in its operations. The Cash Management System supports the Debtor’s ability to monitor,

               4 forecast, and report on its use of and availability of cash and enables the Debtor to

               5 administer its ten (10) bank and brokerage accounts (collectively, along with any bank

               6 accounts the Debtor may subsequently open in the ordinary course of business (the “Bank

               7 Accounts”), which the Debtor maintains at four (4) different banking institutions (the

               8 “Banks”). Members of the Debtor’s management team maintain daily oversight and control

               9 over the Cash Management System and administer controls for collecting, concentrating,
              10 and disbursing funds.

              11        24.    The Cash Management System is generally similar to the systems commonly

              12 used by businesses of a similar size. As discussed in greater detail below, the Cash

              13 Management System is comprised of the following primary components: (a) a primary

              14 account for collecting and disbursing cash in the ordinary course of operations (the

              15 "General Operations Account"); (b) secondary accounts that are used to pay operating

              16 expenses and petty cash expenses (the “Operating Expense Accounts”); (c) a secondary

              17 account used for the Debtor’s payroll (the “Payroll Account”); (d) an account used for

              18 collecting and disbursing restricted cash (the “Restricted Cash Account”); an investment

              19 brokerage account for a charitable remainder annuity trust (the “Investment Account”);

              20 and (e) an escrow account to hold entrance fee funds (the “Escrow Account”).

              21        25.    The Debtor maintains bank accounts at four separate Banks to facilitate its

              22 Cash Management System: (a) City National Bank, where the Debtor maintains seven (7)

              23 of the Bank Accounts; (b) Wells Fargo Bank, where the Debtor maintains one of the Bank

              24 Accounts; (c) U.S. Bank, where the Debtor maintains one of the Bank Accounts; and (d)

              25 Mid Atlantic Capital Corporation, where the Debtor maintains its brokerage Bank Account.

              26 The majority of the transactions the Debtor performs using its Bank Accounts are

              27 accomplished through the use of electronic funds transfers and checks.

              28

             Case: 21-40363   Doc# 14    Filed: 03/16/21      -6- 03/16/21 17:00:53
                                                           Entered:                    Page 7 of 24
17350755.3                       DECLARATION OF STEVEN A. NERGER ISO “FIRST DAY MOTIONS”
               1          26.    The Debtor’s account at City National Bank which has the account number

               2 ending in 3070 serves as Debtor’s General Operations Account. The Debtor uses the

               3 General Operations Account for the majority of its cash transactions in the ordinary course

               4 of its operations. The Debtor routinely deposits, withdraws and otherwise transfers money

               5 to and from the General Operations Account by various methods, including by drafts, ACH

               6 transfers and other electronic funds transfers. The Debtor’s business revenue is primarily

               7 derived from the operation of two full service CCRC Facilities– the Debtor’s Forest Hill

               8 facility in Pacific Grove, California and its Lake Park facility in Oakland, California. The

               9 overwhelming majority of the Debtor’s deposits are from the residents’ payments of
              10 monthly fees and Medicare payments for residents’ care. Over the last year, the Debtor

              11 has also occasionally received COVID-related stimulus payments from the U.S.

              12 Department of Health & Human Services. The Debtor collects and deposits funds in the

              13 General Operations Account through personal checks, direct debits from certain residents’

              14 bank accounts, ACH transfers, and other electronic funds transfers.

              15          27.    The Debtor uses the General Operations Account for most disbursements it
              16 makes in the ordinary course other than for payroll and expenses related to the operation

              17 of the Debtor’s two CCRC Facilities.          The Debtor also uses the General Operations
              18 Account to fund most of the accounts the Debtor’s Operating Expense Accounts and its

              19 Payroll Account.

              20          28.    The Debtor uses five separate Operating Expense Accounts. Four of these
              21 accounts are zero balance accounts at City National Bank that draw funds from the General

              22 Operations Account. The Debtor’s Controller uses the two accounts at City National Bank

              23 with account numbers ending in 3410 and 3380 to pay for general operating expenses for

              24 its Forest Hill facility and its Lake Park facility respectively.

              25          29.    The Executive Directors of the Debtor’s Forest Hill facility and Lake Park
              26 facility generally use the two accounts at City National Bank with account numbers ending

              27 in 3402 and 3399 respectively (a) to pay for operating expenses that generally arise on an

              28 emergency basis or otherwise require immediate payment or (b) to pay vendors for which

             Case: 21-40363     Doc# 14     Filed: 03/16/21       -7- 03/16/21 17:00:53
                                                               Entered:                   Page 8 of 24
17350755.3                         DECLARATION OF STEVEN A. NERGER ISO “FIRST DAY MOTIONS”
               1 the Debtor does not have an established relationship. Examples of these types of expenses

               2 might be a plumber who is retained to unclog a sink or a band that is hired to provide

               3 entertainment for the residents.

               4         30.    The last of the Debtor’s Operating Expense Accounts is a Wells Fargo

               5 account with account number ending in 8739 that the Debtor’s Controller uses for the

               6 Forest Hill facility’s petty cash deposits and payments.

               7         31.    The Debtor uses the account at City National Bank with account number

               8 ending in 3259 as the Debtor’s Payroll Account. The Payroll Account is a zero balance

               9 account that draws necessary funds from the General Operations Account.
              10         32.    The Debtor uses the City National Bank account ending in 3267 as its
              11 Restricted Cash Account. The Restricted Cash Account holds restricted funds – e.g.

              12 charitable donations that are earmarked to be spent for a specific purpose. The Debtor

              13 also uses the Restricted Cash Account to make related disbursements.

              14         33.    In the past, DSS had required the Debtor to hold new resident deposits in a
              15 separate escrow account. The Debtor used an account at U.S. Bank with account number

              16 ending with 1000 as the Escrow Account for this purpose. DSS subsequently lifted this

              17 restriction, so the Escrow Account no longer has a cash balance, but the Debtor has kept

              18 this account open in case DSS again requires the Debtor to deposit new resident deposits

              19 in the Escrow Account.

              20         34.    The Debtor maintains its Investment Account at Mid Atlantic Capital
              21 Corporation in account number ending 7594. The Debtor primarily uses the Investment

              22 Account to hold an investment portfolio for a charitable remainder annuity trust. The

              23 Investment Account primarily holds various equity securities, some fixed income securities,

              24 and a small cash balance.

              25         35.    Continued use of the Bank Accounts to receive revenue and process
              26 disbursements, including but not limited to, payroll and ordinary course expenses, is

              27 important to the efficient execution and achievement of the Debtor’s business objectives,

              28 and ultimately, to maximizing the value of the Debtor’s estate.

             Case: 21-40363    Doc# 14    Filed: 03/16/21      -8- 03/16/21 17:00:53
                                                            Entered:                     Page 9 of 24
17350755.3                       DECLARATION OF STEVEN A. NERGER ISO “FIRST DAY MOTIONS”
              1         36.    The Debtor uses a variety of preprinted business forms, including letterhead,

              2 correspondence forms, invoices, purchase orders, checks, and other business forms in the

              3 ordinary course of business (collectively, and as they may be modified from time to time,

              4 the “Business Forms”). The Debtor also maintains books and records using Microsoft

              5 Dynamics GP, an accounting software platform, to document its financial results and a

              6 wide array of necessary operating information (collectively, the “Books and Records”).

              7 To avoid a significant disruption to its business and to avoid unnecessary expense, the

              8 Debtor requests authorization to continue using all of the Business Forms and Books and

              9 Records in use immediately before the Petition Date (and as may be amended or modified
             10 in the ordinary course from time to time), including with respect to the Debtor’s ability to

             11 update authorized signatories and services, as needed—without reference to the Debtor’s

             12 status as a Chapter 11 debtor-in-possession—rather than requiring the Debtor to incur the

             13 expense and delay of ordering new Business Forms and creating new Books and Records.

             14    MOTION OF DEBTOR FOR INTERIM AND FINAL ORDERS (I) AUTHORIZING THE
             15       DEBTOR TO (A) PAY PREPETITION WAGES, SALARIES, COMPENSATION,
             16      REIMBURSABLE EXPENSES, AND OTHER OBLIGATIONS ON ACCOUNT OF
             17    COMPENSATION AND BENEFITS PROGRAMS, (B) CONTINUE COMPENSATION
             18           AND BENEFITS PROGRAMS, AND (II) GRANTING RELATED RELIEF
             19         37.    As of the Petition Date, the Debtor employed 223 employees, including 204

             20 employees who are paid on an hourly basis and 19 employees who earn salaries

             21 (collectively, the “Employees”). Debtor’s Employees that work at its Lake Park and Forest

             22 Hill facilities are typically paid biweekly in arrears, and Debtor’s corporate Employees are

             23 typically paid semi-monthly in arrears. The Employees (i) provide skilled nursing services

             24 to residents; (ii) provide food service, housekeeping, laundry, maintenance, activities, and

             25 other essential services for the residents; (iii) coordinate admissions of residents; (iv)

             26 perform essential administrative and managerial functions for the Debtor; and (v) perform

             27 other critical services and functions for the Debtor.

             28

             Case: 21-40363    Doc# 14    Filed: 03/16/21     -9-
                                                            Entered: 03/16/21 17:00:53   Page 10 of
17350755.3                       DECLARATION OF STEVEN
                                                    24 A. NERGER ISO “FIRST DAY MOTIONS”
              1         38.    The Debtor’s Employees are its lifeblood. The Debtor’s residents rely on

              2 Debtor to provide a wide range of care, activities, and services. Without the Employees,

              3 the Debtor would be unable to safely run its facilities, ensure the safety and well-being of

              4 its residents, or provide critical healthcare services to its residents. I believe that the

              5 Employees rely exclusively or primarily on the compensation and benefits they receive

              6 through the Compensation and Benefits Programs (defined below) to pay their daily living

              7 expenses and support their families.       The Employees will face significant financial

              8 consequences if the Debtor is not permitted to continue to administer the Compensation

              9 and Benefits Programs in the ordinary course of business. Further, the Debtor’s failure to
             10 honor its obligations in connection with the Compensation and Benefits Programs risks the

             11 loss of the Employees, each of whom is critical to Debtor’s continued operations.

             12         39.    The Debtor pays various wages, salaries, compensation, reimbursable
             13 expenses, and other administrative fees, obligations, and premiums in connection with its

             14 various compensation and benefits programs. The Debtor estimates that, as of the Petition

             15 Date, it owes approximately $652,000 on account of Compensation and Benefits

             16 Programs, approximately $282,000 of which will become due and payable during the

             17 interim period (depending on the timing of the “second day hearing”.)

             18         40.    In the ordinary course of business, the Debtor pays wages, salaries, and
             19 other compensation, as well as compensation-related fees, taxes, withholdings, and other

             20 obligations on account of its Employees, including: (i) Employee Obligations and (ii)

             21 Employer Payroll Tax Obligations (as each is defined below, and collectively, the

             22 “Compensation Obligations”).

             23         41.    The Debtor pays Employees’ wages, salaries, and other compensation
             24 (collectively, the “Employee Obligations”) either on a biweekly basis or, for corporate

             25 Employees, on a semi-monthly basis.            On average, Debtor pays approximately
             26 $908,958.20 each month on account of Employee Obligations. Because Employees are

             27 paid in arrears, the Debtor will owe most of the Employees accrued but unpaid Employee

             28 Obligations as of the Petition Date. By this Motion, the Debtor seeks authority to continue

             Case: 21-40363   Doc# 14    Filed: 03/16/21    -10- 03/16/21 17:00:53
                                                           Entered:                      Page 11 of
17350755.3                      DECLARATION OF STEVEN
                                                   24 A. NERGER ISO “FIRST DAY MOTIONS”
              1 paying Employee Obligations in the ordinary course and to pay any prepetition amounts,

              2 subject to the $13,650 priority cap imposed by section 507(a)(4) of the Bankruptcy Code.

              3 As of the Petition Date, the aggregate amount of earned, but unpaid, prepetition Employee

              4 Obligations total approximately $200,000, all of which will become due and payable within

              5 the first thirty (30) days of the Chapter 11 Case (the “Interim Period”).

              6         42.    The Debtor is required by law to withhold income taxes, as well as Social

              7 Security and Medicare taxes (collectively, the “Withholding Taxes”) and remit them to the

              8 appropriate taxing authorities. The Debtor is also required to make payments from its own

              9 funds on account of Social Security and Medicare taxes and to pay for, among other things,
             10 state and federal unemployment insurance (collectively, the “Employer Payroll Taxes”

             11 and, together with the Withholding Taxes, the “Payroll Tax Obligations”). As a part of the

             12 Coronavirus Aid, Relief, and Economic Security (CARES) Act, employers like the Debtor

             13 were given the opportunity to defer payment of a portion of their Employer Payroll Tax

             14 Obligations for payroll paid between March 12, 2020 and December 31, 2020. (See

             15 CARES Act, Pub. L. No. 116-136, § 2302, 134 Stat. 281, 351.) Debtor elected to defer

             16 payment of a portion of its Employer Payroll Taxes as permitted by the CARES Act. The

             17 remaining balance of the deferred Employer Payroll Tax Obligations is approximately

             18 $366,072 and must be repaid on or before December 31, 2021.

             19         43.    The Debtor also may be required by law to withhold from certain Employee’s
             20 wages amounts for various garnishments, such as tax levies, child support or other court-

             21 ordered garnishments (collectively, the “Garnishments” and together with the Payroll Tax

             22 Obligations the “Withholding Obligations”).       As of the Petition Date, the aggregate
             23 amount of accrued, but unpaid, prepetition Withholding Obligations total approximately

             24 $450,000, approximately $80,000 of which will become due and payable during the interim

             25 period.

             26         44.    The Debtor, in the ordinary course of its business, reimburses certain
             27 corporate Employees for expenses for mobile phones they use in the course of their work

             28 (the “Reimbursement Obligations”). The Debtor pays the Reimbursement Obligations

             Case: 21-40363   Doc# 14     Filed: 03/16/21    -11- 03/16/21 17:00:53
                                                            Entered:                        Page 12 of
17350755.3                       DECLARATION OF STEVEN
                                                    24 A. NERGER ISO “FIRST DAY MOTIONS”
              1 as a part of the Employees’ semi-monthly paychecks. As of the Petition Date, I do not

              2 believe that the Debtor owes the Employees any material amount for the Reimbursement

              3 Obligations, but the Debtor seeks authorization to make payments for prepetition

              4 Reimbursement Obligations to the extent any exist.

              5         45.    In the ordinary course of business, the Debtor provides various employee

              6 benefit programs to eligible Employees. These benefit programs include: (i) the Medical

              7 Benefits Program; (ii) the 403(b) Plan; (iii) Paid Leave; and (iv) the Workers’ Compensation

              8 and Disability Programs (as each is defined below and together the “Employee Benefits

              9 Programs”). The Debtor estimates that, as of the Petition Date, the aggregate amount of
             10 accrued, but unpaid, monetary obligations related to Employee Benefit Programs total

             11 approximately $887,429.83, of which approximately $2,000 will become due and payable

             12 during the interim period.

             13         46.    In the ordinary course of business, the Debtor offers the Employees and their
             14 dependents health care coverage from Kaiser Permanente (“Kaiser”) and United

             15 Healthcare Services (“UHC”), dental care coverage from Delta Dental of California

             16 (“Delta”), and vision coverage from VSP Vision Care (“VSP”). The Debtor makes the

             17 payments for premiums and other charges (“Health Care Plan Fees”) directly to Kaiser,

             18 UHC, Delta, and VSP in advance each month.

             19         47.    I believe the Debtor is current on the Health Care Plan Fees. To the extent it
             20 is not, however, the Debtor seeks authority to pay any Health Care Plan Fees that accrued

             21 and remain unpaid as of the Petition Date. The Debtor also seeks authority to continue to

             22 pay, in its discretion and in the ordinary course of their business, the Health Care Plan

             23 Fees incurred postpetition.

             24         48.    The Debtor offers a qualified 403(b) plan (the “403(b) Plan”) to certain
             25 Employees, which includes an employer match of a portion of these Employees’

             26 contributions. The aggregate amount typically contributed by the Debtor to the 403(b) Plan

             27 under the employer match is approximately $5,000 per month (collectively, the “403(b)

             28 Matching Contributions”). The Debtor estimates that approximately $2,000 in prepetition

             Case: 21-40363   Doc# 14     Filed: 03/16/21    -12- 03/16/21 17:00:53
                                                            Entered:                      Page 13 of
17350755.3                      DECLARATION OF STEVEN
                                                   24 A. NERGER ISO “FIRST DAY MOTIONS”
              1 403(b) Matching Contributions is accrued and unpaid as of the Petition Date, all of which

              2 will come due during the interim period.

              3         49.    In the ordinary course of business, the Debtor provides between 15 and 25

              4 days of paid time off (“Paid Time Off”) to the Employees who have accrued at least one

              5 year of service based on their seniority. In addition, the Debtor provides certain other forms

              6 of paid leave (together with Paid Time Off, the “Paid Leave”) to Employees, many of which

              7 are required by U.S., state, and local law, which accrues based on seniority. Employees

              8 can carry over unused Paid Time Off from year to year, but the accrual of Paid Time Off is

              9 subject to a maximum cap of between 180 hours and 300 hours depending on the
             10 Employees’ seniority, position, and other factors. Paid Time Off may not be “cashed out”

             11 by an Employee unless their employment with the Debtor is terminated.

             12         50.    As of the Petition Date, the Debtor estimates that the Employees have
             13 accrued approximately $885,429.83 in the aggregate for unused Paid Time Off that

             14 accrued prepetition. The Debtor seeks authority to continue the Paid Leave policies in the

             15 ordinary course of business.

             16         51.    The Debtor maintains workers’ compensation insurance (the “Workers’
             17 Compensation Policies”) for Employees at the levels required by California law for claims

             18 arising from or related to the Employees’ employment with the Debtor. Because workers

             19 compensation claims are covered by the Debtor’s insurance, I do not believe that the

             20 Debtor owes any of the Employees any amount in connection with the Workers’

             21 Compensation Policies.

             22         52.    The Debtor offers certain managerial and corporate Employees short and
             23 long term disability insurance (the “Disability Program”) through UNUM Life Insurance

             24 Company of America. I do not believe that the Debtor owes any prepetition amount in

             25 connection with the Disability Program.

             26

             27

             28

             Case: 21-40363    Doc# 14    Filed: 03/16/21    -13- 03/16/21 17:00:53
                                                            Entered:                       Page 14 of
17350755.3                       DECLARATION OF STEVEN
                                                    24 A. NERGER ISO “FIRST DAY MOTIONS”
              1   MOTION FOR ENTRY OF AN ORDER (I) PROHIBITING UTILITIES FROM ALTERING,
              2         REFUSING, OR DISCONTINUING SERVICE; (II) APPROVING DEBTOR’S
              3      PROPOSED FORM OF ADEQUATE ASSURANCE OF PAYMENT FOR FUTURE
              4     UTILITY SERVICES; AND (III) ESTABLISHING PROCEDURES FOR PROVIDING
              5 ADEQUATE ASSURANCE AND RESOLVING OBJECTIONS OF UTILITY PROVIDERS

              6         53.    In the ordinary course of its business, the Debtor incurs expenses for

              7 electricity, natural gas, telephone, internet, waste management, and other utility services

              8 (collectively, the “Utility Services”).

              9         54.    The Debtor historically has had a good payment history with the Utility
             10 Providers. To the best of the Debtor’s knowledge, there are no defaults or material

             11 arrearages for the Debtor’s undisputed invoices for prepetition Utility Services other than

             12 payment interruptions that may be caused by the commencement of the Chapter 11 Case.

             13 Based on the monthly average for the twelve (12) months prior to the Petition Date, the

             14 Debtor estimates that its cost of Utility Services for the next thirty (30) days will be

             15 approximately $121,269.29

             16         55.    Uninterrupted Utility Services are essential to the Debtor’s ongoing
             17 operations and, therefore, the success of the Debtor’s reorganization. The Debtor

             18 coordinates its operations through its headquarters in Oakland, California and other

             19 facilities located in California, including without limitation, the Debtor’s full service

             20 retirement communities located in Oakland, California, and Pacific Grove, California. Any

             21 interruption of Utility Services provided at these locations would disrupt the Debtor’s ability

             22 to communicate with, and provide the necessary support and services to, its employees,

             23 vendors, and, most importantly, customers. Should any Utility Provider alter, refuse, or

             24 discontinue service, even briefly, the Debtor’s business operations could be severely

             25 disrupted, which, in turn, could lead to subsequent service disruptions for the Debtor’s

             26 customers. Any disruptions, therefore, would negatively impact the Debtor’s business

             27 operations, customers, and all parties in interest. In addition, disruption of the Debtor’s

             28 Utility Services could cause detrimental impact on the health, wellbeing, and lives of the

             Case: 21-40363    Doc# 14     Filed: 03/16/21    -14- 03/16/21 17:00:53
                                                             Entered:                       Page 15 of
17350755.3                       DECLARATION OF STEVEN
                                                    24 A. NERGER ISO “FIRST DAY MOTIONS”
              1 residents in Debtor’s retirement communities.

              2        MOTION OF THE DEBTOR FOR ENTRY OF INTERIM AND FINAL ORDERS
              3   AUTHORIZING THE DEBTOR TO (I) CONTINUE INSURANCE COVERAGE ENTERED
              4        INTO PREPETITION AND SATISFY PREPETITION OBLIGATIONS RELATED
              5     THERETO; AND (II) RENEW, AMEND, SUPPLEMENT, EXTEND, OR PURCHASE
              6                                      INSURANCE POLICIES
              7          56.    In the ordinary course of business, the Debtor maintains approximately ten

              8 (10) insurance policies that are administered by various third-party insurance carriers

              9 (collectively, the “Insurance Carriers”). These policies provide coverage for, among
             10 other things, general and professional liability, umbrella liability, commercial auto,

             11 commercial property, crime and fiduciary liability, director’s and officer’s

             12 liability/employment practices liability, workers compensation, excess director’s and

             13 officer’s liability, difference in condition, and cyber liability (collectively, the “Insurance

             14 Policies”). A schedule of the Insurance Policies is attached hereto as Exhibit 2.

             15          57.    The aggregate annual premium for the Insurance Policies is approximately

             16 $636,298 not including applicable taxes and surcharges, deductibles, and broker and

             17 consulting fees and commissions.

             18          58.    Pursuant to the Insurance Policies, the Debtor may be required to pay

             19 various deductibles or retention amounts (the “Insurance Deductibles”), depending

             20 upon the type of claim and insurance policy involved. Under certain Insurance Policies,

             21 the Insurance Carriers and third-party administrators may pay claimants and then invoice

             22 the Debtor for reimbursement for claims paid within any Insurance Deductible. In such

             23 situations, the Insurance Carriers may have prepetition claims against the Debtor. As of

             24 the Petition Date, the Debtor does not believe there are any material prepetition

             25 obligations owed to Insurance Carriers relating to Insurance Deductibles, but, out of an

             26 abundance of caution, the Debtor seeks authority to satisfy any such prepetition

             27 obligations, and to continue honoring all obligations thereunder on a postpetition basis in

             28 the ordinary course of business.

             Case: 21-40363     Doc# 14     Filed: 03/16/21     -15- 03/16/21 17:00:53
                                                               Entered:                        Page 16 of
17350755.3                        DECLARATION OF STEVEN
                                                     24 A. NERGER ISO “FIRST DAY MOTIONS”
              1         59.    Continuation of the Debtor’s Insurance Policies, and entry into new

              2 insurance policies, is essential to the preservation of the value of the Debtor’s business

              3 and operations. Moreover, in many instances, insurance coverage is required by the

              4 regulations, laws, and contracts that govern the Debtor’s commercial activities, including

              5 the Office of the United States Trustee’s (the “U.S. Trustee”) requirement that a debtor

              6 maintain adequate coverage given the circumstances of its chapter 11 case. Accordingly,

              7 to ensure uninterrupted coverage, the Debtor requests authority to maintain its existing

              8 Insurance Policies, pay any prepetition Insurance Obligations related thereto, and enter

              9 into new Insurance Policies in the ordinary course of business.
             10         60.    In the ordinary course of business, the Debtor utilizes USI Insurance
             11 Services, LLC as its insurance broker (the “Insurance Broker”) to obtain its Insurance

             12 Policies. The Insurance Broker primarily assists the Debtor with the procurement and

             13 negotiation of the Insurance Policies, enabling the Debtor to obtain the Insurance Policies

             14 on advantageous terms and at competitive rates. The Insurance Broker is compensated

             15 for its services through either a commission from the Insurance Carriers (the “Brokerage

             16 Fees”). To the best of the Debtor’s knowledge, it does not owe any prepetition Brokerage

             17 Fees. To the extent the Debtor has to pay the Brokerage Fees in the future, the Debtor

             18 seeks the Court’s authority to do so since the employment of the Insurance Broker allows

             19 the Debtor to obtain and manage its program of Insurance Policies in a reasonable and

             20 prudent manner and to realize considerable savings in the procurement of the Insurance

             21 Policies by having access to market comparables provided by the Insurance Brokers.

             22         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
             23 is true and correct to the best of my knowledge, information and belief.

             24 DATED: March 16, 2021

             25

             26
                                                            By:          /s/ Steven A. Nerger
             27                                                   Steven A. Nerger
                                                                  Chief Restructuring Officer
             28

             Case: 21-40363   Doc# 14     Filed: 03/16/21     -16- 03/16/21 17:00:53
                                                             Entered:                           Page 17 of
17350755.3                       DECLARATION OF STEVEN
                                                    24 A. NERGER ISO “FIRST DAY MOTIONS”
                             EXHIBIT 1

Case: 21-40363   Doc# 14   Filed: 03/16/21 Entered: 03/16/21 17:00:53   Page 18 of
                                         24
                                                                                                          California-Nevada Methodist Homes
                                                                                                                  13-Week Cash Flow
                                                                                                                  Cash Flow Summary
                                                                      March                                                          April                                                                   May                                                  June                     TOTAL
                           Description               19-Mar           26-Mar            2-Apr            9-Apr           16-Apr               23-Apr           30-Apr            7-May           14-May             21-May           28-May            4-Jun              11-Jun
                                                    Projected        Projected        Projected        Projected        Projected            Projected        Projected        Projected        Projected          Projected        Projected        Projected           Projected        Projected


                                                                                                                                         REVENUE
                            Net Sales
                        Monthly Care Fees                    210              210              210              263              263                  263              263              262              262                262              262              208                 208         3,145
                            Private Fees                       52               52               52               65               65                   65               65               66               66                 66               66               52                  52          782
                              Medicare                         38               38               38               49               49                   49               49               49               49                 49               49               38                  38          581
                            Other Income                        1                1                1                1                1                    1                1                1                1                  1                1                1                   1            12
                            Misc Revenue                        2                2                2                2                2                    2                2                2                2                  2                2                2                   2           28
                    Amortization of Entrance Fees              37               37               37               46               46                   46               46               48               48                 48               48               38                  38          563
                           Admin Revenue                     -                -                -                -                -                    -                -                -                -                  -                -                -                   -             -
                              Net Sales                      341              341              341              425              425                  425              425              427              427                427              427              339                 339         5,111

                                                                                                                                         RECEIPTS
                             Receipts
                          A/R Collections                    302              302              302              379              379                  379              379              379              379                379              379              301                 301         4,543
                       Other Cash Collections                                                                                                                                                                                                                                                   -
                          Cash Receipts                      302              302              302              379              379                  379              379              379              379                379              379              301                 301         4,543

                                                                                                                              DISBURSEMENTS
                      Payroll and Benefits
                              Payroll                        143              143              143              179              179                  179              179              180              180                180              180              144                 144         2,153
                           Payroll Taxes                      12               12               12               16               16                   16               16               16               16                 16               16               12                  12           186
                             Benefits                          37               37               37               48               48                   48               48               47               47                 47               47               39                  39          569
                             All Other                       -                -                -                -                -                    -                -                -                -                  -                -                -                   -             -
                             Payroll                         192              192              192              243              243                  243              243              243              243                243              243              195                 195         2,907
                            Payroll%                 56.4%            56.4%            56.4%            57.1%            57.1%                57.1%            57.1%            56.8%            56.8%              56.8%            56.8%            57.4%               57.4%            56.9%

                          Operational
                         Disbursements
                             Food Service                     36               36               36               44               44                   44               44               44               44                 44               44               35                  35           530
                             Housekeeping                      3                3                3                4                4                    4                4                4                4                  4                4                3                   3             42
                                Laundry                        0                0                0                0                0                    0                0                0                0                  0                0                0                   0              3
                         Plant and Operations                 14               14               14               17               17                   17               17               17               17                 17               17               14                  14           205
                                Utilities                     23               23               23               29               29                   29               29               29               29                 29               29               23                  23           350
                                Nursing                        8                8                8                9                9                    9                9                9                9                  9                9                8                   8           113
                            Assisted Living                    1                1                1                1                1                    1                1                1                1                  1                1                1                   1              8
                             Administration                   41               41               41               52               52                   52               52               50               50                 50               50               40                  40           612
                               Marketing                       2                2                2                3                3                    3                3                3                3                  3                3                3                   3             36
                         Medical Receptionist                  0                0                0                0                0                    0                0                0                0                  0                0                0                   0              0
                               Activities                      2                2                2                3                3                    3                3                3                3                  3                3                2                   2            33
                        Medical Care Ancillary                11               11               11               14               14                   14               14               14               14                 14               14               11                  11           171
                          Inservice Education                -                -                -                -                -                    -                -                -                -                  -                -                -                   -             -
                         Home Office Charges                 -                -                -                -                -                    -                -                -                -                  -                -                -                   -             -
                            Social Services                      0                0                0                0                0                    0                0                0                0                  0                0                0                   0            0
                                 Misc.                       -                -                -                -                -                    -                -                -                -                  -                -                -                   -             -
                   Total Operating Disbursements             140              140              140              176              176                  176              176              175              175                175              175              140                 140         2,105




3/15/20218:19 AM                                         Case: 21-40363                     Doc# 14                 Filed: 03/16/21         Entered:
                                                                                                                           CNMH Financial Package v2 03/16/21 17:00:53                                           Page 19 of                                                                        13 Week Cash Flow
                                                                                                                                    24
                                                                     March                                                            April                                                                     May                                                   June                      TOTAL
                          Description              19-Mar            26-Mar             2-Apr             9-Apr            16-Apr              23-Apr            30-Apr             7-May            14-May            21-May            28-May             4-Jun             11-Jun
                                                  Projected         Projected         Projected         Projected         Projected           Projected         Projected         Projected         Projected         Projected         Projected         Projected          Projected         Projected


                     Operating Disbursements             332               332               332               419               419                 419               419               417               417               417               417               335                335            5,013

                   Other (Income)/Expenses
                        Silverman Consulting                  6                 6                 6                10                10                  10                10                 5                 5                 5                 5                 4                  4             86
                              All Other                  -                 -                 -                 -                 -                   -                 -                 -                 -                 -                 -                 -                  -                -
                            Debt Service                                                                                                                                                                                                                                                             -
                         Interest Payments               -                 -                 -                 -                 -                   -                 -                 -                 -                 -                 -                 -                  -                -
                      Bond Principal Payments            -                 -                 -                 -                 -                   -                 -                 -                 -                 -                 -                 -                  -                -
                     Other Expenses/ (Income)                 6                 6                 6                10                10                  10                10                 5                 5                 5                 5                 4                  4               86

                     Total Disbursements                338               338               338               429               429                 429               429               422               422               422               422               339                339            5,099

                         Net Cash Flow                   (36)              (36)              (36)              (49)              (49)                (49)              (49)              (43)              (43)              (43)              (43)              (38)               (38)           (555)

                   Sources & Uses Summary                                                                                                                                                                                                                                                        Total
                         Implied EBITDA                  (29)              (29)              (29)              (39)              (39)                (39)              (39)              (38)              (38)              (38)              (38)              (34)               (34)            (465)
                       Accounts Receivable                    (1)               (1)               (1)               (0)               (0)                 (0)               (0)               (0)               (0)               (0)               (0)               0                  0               (4)
                        Accounts Payable                 -                 -                 -                 -                 -                   -                 -                 -                 -                 -                 -                 -                  -                -
                            Accruals                     -                 -                 -                 -                 -                   -                 -                 -                 -                 -                 -                 -                  -                -
                         Working Capital                      (1)               (1)               (1)               (0)               (0)                 (0)               (0)               (0)               (0)               (0)               (0)               0                  0               (4)
                      Debt Service and Other                                                                                                                                                                                                                                                         -
                          Interest Expense               -                 -                 -                 -                 -                   -                 -                 -                 -                 -                 -                 -                  -                -
                       Silverman Consulting                   (6)               (6)               (6)          (10)              (10)                (10)              (10)                   (5)               (5)               (5)               (5)               (4)                (4)         (86)
                       Other Disbursements                    (6)               (6)               (6)          (10)              (10)                (10)              (10)                   (5)               (5)               (5)               (5)               (4)                (4)         (86)

                    (Increase)/Decrease in Cash              36                36                36                49                49                  49                49                43                43                43                43                38                 38           555




3/15/20218:19 AM                                       Case: 21-40363                       Doc# 14                 Filed: 03/16/21         Entered:
                                                                                                                           CNMH Financial Package v2 03/16/21 17:00:53                                                Page 20 of                                                                         13 Week Cash Flow
                                                                                                                                    24
                                                                                             California-Nevada Methodist Homes
                                                                                                     13-Week Cash Flow
                                                                                                       Cash Rollforward
                                                             March                                                       April                                                     May                                           June
                                                                                                                                                                                                                                                   TOTAL
                      Description        12-Mar       19-Mar        26-Mar         2-Apr         9-Apr        16-Apr          23-Apr        30-Apr         7-May        14-May            21-May        28-May         4-Jun         11-Jun
                                         Actual      Projected     Projected     Projected     Projected     Projected       Projected     Projected     Projected     Projected         Projected     Projected     Projected      Projected     Projected


                                                                                                                   CASH
                         Cash
                   Balance (Beginning)        -           1,690         1,653         1,617         1,581         1,531           1,482         1,432         1,383         1,340             1,297         1,254         1,211          1,173         1,690
                        Receipts              -             302           302           302           379           379             379           379           379           379               379           379           301            301         4,543
                     Disbursements            -            (338)         (338)         (338)         (429)         (429)           (429)         (429)         (422)         (422)             (422)         (422)         (339)          (339)       (5,099)
                         Cash              1,690         1,653         1,617         1,581         1,531         1,482           1,432         1,383         1,340         1,297             1,254         1,211         1,173          1,135         1,135
                   Increase/(Decrease)        -             (36)          (36)          (36)          (49)          (49)            (49)          (49)          (43)          (43)              (43)          (43)          (38)           (38)         (555)




3/15/20218:19 AM
                                                  Case: 21-40363               Doc# 14          Filed: 03/16/21         Entered: 03/16/21 17:00:53
                                                                                                       CNMH Financial Package v2
                                                                                                                                                                               Page 21 of                                                                       Rollforwards
                                                                                                                24
                             EXHIBIT 2

Case: 21-40363   Doc# 14   Filed: 03/16/21 Entered: 03/16/21 17:00:53   Page 22 of
                                         24
                                                                                                                                                                                               Premium Including
 Policy Term                Policy Type                   Carrier                Policy #                           Coverage/Limits                                   Deductible, if any
                                                                                                                                                                                                  Taxes/Fees

4/1/2020‐2021   Property                         Federal Insurance Co.          35819694                              Building Value              $85,015,095          Bldg/PP $10,000         $         88,322
                                                                                                             Personal Property Value               $3,450,000
                                                                                                      Business Income/Extra Expense               $11,457,059        24 Hr waiting period

                                                                                                       Emergency Patient Evacuation                  $100,000

                                                                                                                 Total Insured Values             $99,922,154
4/1/2020‐2021   Difference in Conditions (DIC)   Evanston                    MKLV14PP013866   Earthquake Including Sprinkler Leakage      $7.5M Ea./$7.5M Agg.          10%/Min. $25k           $        64,531
                                                 10275 West Higgins Road,                                                      Flood      $7.5M Ea./$7.5M Agg.              $50,000
                                                 Ste 750                                                                                                         All other causes of loss: $25k
                                                 Rosemont, IL 60018
4/1/2020‐2021   General/Professional Liability   Columbia Casualty Co.       PLO6046018376                           Policy Aggregate              $7,000,000            EBL $1,000            $        171,208
                                                 151 N. Franklin St.
                                                 Chicago, IL 60606                                              Professional Liability:
                                                                                                                          Each Claim               $1,000,000
                                                                                                                           Aggregate               $3,000,000

                                                                                                                   General Liability:
                                                                                                                    Each Occurrence                $1,000,000
                                                                                                      Personal and Advertising Injury              $1,000,000
                                                                                                         Damage to Rented Premises                   $100,000
                                                                                                                    Medical Expense                    $5,000
                                                                                                                  General Aggregate                $3,000,000

                                                                                                   Employee Benefits Liability (EBL):
                                                                                                                    Each Employee                  $1,000,000
                                                                                                                         Aggregate                 $1,000,000

4/1/2020‐2021   Commercial Automobile            American Casualty Co. of    BUA6046018393             Combined Single Limit Liability             $2,000,000         Comp/Coll $1,000         $         16,413
                Alternate address:               Reading, PA                                                    Uninsured Motorist                 $1,000,000       VIN 61108: Comp/Coll
                P.O. Box 94733                   151 N. Franklin St                                               Medical Payments                     $5,000              $2,000
                Chicago, IL 60690‐4733           Chicago, IL 60606
                                                                                                                        Vehicle Count                       4
4/1/2020‐2021   Workers' Compensation (WC)/      Cypress Insurance Co.        CAWC139814                     Workers' Compensation                   Statutory                                 $        175,577
                Employer's Liability (EL)        Berkshire Hathaway
                                                 Homestate Co.                                Bodily Injury by Accident‐Each Accident              $1,000,000
                                                 PO Box 881236                                   Bodily Injury by Disease‐Policy Limit             $1,000,000
                                                 San Francisco, CA 94188                      Bodily Injury by Disease‐Each Employee               $1,000,000



4/1/2020‐2021   Umbrella                         Columbia Casualty Co.       UMB6046018409                                 Each Claim              $3,000,000                                  $         70,034
                                                 151 N. Franklin St.                                                        Aggregate              $3,000,000
                                                 Chicago, IL 60606
                                                                                                               Underlying Policies:
                                                                                                                   General Liability
                                                                                                                      Auto Liability
                                                                                                                Employer's Liability
                                                                                                               Professional Liability
                                                                                                          Employee Benefits Liability




                           Case: 21-40363               Doc# 14             Filed: 03/16/21
                                                                                       Page 1 of 2Entered: 03/16/21 17:00:53                              Page 23 of
                                                                                          24
                                                                                                                                                                                    Premium Including
   Policy Term                    Policy Type                       Carrier               Policy #                     Coverage/Limits                         Deductible, if any
                                                                                                                                                                                       Taxes/Fees

  4/1/2020‐2021      Crime/Fiduciary Liability           Travelers Casualty and          105590982                               Fidelity:                                          $           2,575
                                                         Surety Co. of America                                        Limit for all Claims       $500,000             $0
                                                         One Tower Square                                           Settlement Program           $100,000             $0
                                                         Hartford, CT 06183                                                         HIPAA        $100,000             $0
                                                                                                                 Prior and Pending Date        06/26/2001
                                                                                                                         Continuity Date       06/26/2001

                                                                                                                                Crime:
                                                                                                                       Employee Theft            $500,000          $10,000
                                                                                                                         ERISA Fidelity          $500,000            $0
                                                                                                                          On Premises              $3,000           $500
                                                                                                                             In Transit            $3,000           $500
                                                                                                                      Computer Fraud             $500,000          $10,000
                                                                                                             Computer‐Data Restoration           $100,000          $10,000
                                                                                                                  Funds Transfer Fraud           $500,000          $10,000
                                                                                                                        Claim Expense              $5,000            $0


  4/1/2020‐2021      Director's and Officer's (D&O)       Arch Insurance Co.            NFP013300102                  Policy Aggregate         $5,000,000                           $         27,164
                     Liability/                           One Liberty Plaza, 53rd                            Defense Outside Aggregate         $1,000,000
                     Employment Practices Liability (EPL) Floor
                                                          New York, NY 10006                                                       D&O:
                                                                                                         Nonprofit Organization Liability      $5,000,000             $0
                                                                                                                              Sublimits:
                                                                                                                Insured Person Liability        $5,000,000           $0
                                                                                                            Organization Reimburseent           $5,000,000         $20,000
                                                                                                                   Organization Liability       $5,000,000         $20,000
                                                                                                                    Derivative Demands            $250,000           $0
                                                                                                         Pending & Prior Litigation Date       07/01/1994

                                                                                                                                     EPL:
                                                                                                                               Sublimits:
                                                                                                                                      EPL       $5,000,000         $35,000
                                                                                                                    Third Party Liability       $5,000,000         $35,000
                                                                                                          Pending & Prior Litigation Date      07/01/1994


  4/1/2020‐2021      Excess D&O                          RSUI Indemnity Co.              NHS686399                Excess D&O Aggregate $        5,000,000                           $         17,634
                                                         945 E. Paces Ferry Rd. Ste
                                                         1800
                                                         Atlanta, GA 30326
5/19/2020‐4/1/2021   Cyber Liability                     Lloyds of London                 1135831                  Max Policy Aggregate        $1,000,000           $5,000          $           2,840
                                                         Tokio Marine syndicate                                 Additional Defense Costs       $1,000,000           $5,000
                                                         Cyber & Professional Lines                                                                            Aggregate $15,000
                                                         Group                                                          Retroactive Date     Full Prior Acts
                                                         16501 Ventura Blvd Ste
                                                         200
                                                         Encino, CA 91436
                                                                                                                                                                                    $       636,298




                                Case: 21-40363                   Doc# 14              Filed: 03/16/21
                                                                                                 Page 2 of 2Entered: 03/16/21 17:00:53                 Page 24 of
                                                                                                    24
